Citation Nr: 0737047	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  01-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for disability of the left knee on a basis other than 
instability and subluxation.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1990.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In February 2003, a videoconference hearing was held before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.

When the case was most recently before the Board in August 
2005, it was decided in part and remanded in part.


REMAND

The Board first notes that the matter here on appeal was 
remanded in August 2005 pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), where the United States Court of Appeals for 
Veterans Claims (Court) held that a remand was necessary 
because the veteran's medical examination was inadequate, and 
because of the RO's failure to follow the Board's directives 
in a prior remand.  The Board cannot underscore enough how 
unfortunate it is that yet another Stegall remand is now 
required.

In a written statement to VA dated in August 2007, the 
veteran has alleged that as a result of surgery for removal 
of a brain tumor in December 2006 he cannot walk unassisted, 
and that his recuperation is impeded immensely by his severe 
left knee arthritis.  While this is not an assertion of 
increased arthritic severity, it suggests that the added 
strain caused by the veteran's inability to walk unassisted 
may well be aggravating his left knee condition.  Therefore 
and in addition to the Appeals Management Center's (AMC) 
failure to follow previous Board remand instructions as 
discussed below, the Board has decided that the veteran 
should be afforded an additional VA examination to determine 
the current degree of severity of his left knee disability.  
On remand, the RO or the AMC should also ensure that all 
records of the veteran's January 2005 knee surgery and knee 
injections in 2004 are associated with the claims files. 

In the December 2003 remand, the Board, in pertinent part, 
directed that the veteran be afforded a VA examination to 
determine the nature and severity of his service-connected 
left knee disability.  In accordance with 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), the examiner 
was to determine the extent of any functional impairment due 
to weakened movement, excess fatigability, and incoordination 
attributable to the service-connected disability, and the 
extent of functional impairment during flare-ups and on 
repeated use.

Pursuant to the Board's remand in December 2003, the veteran 
underwent a VA examination in April 2005; however, the 
examiner did not provide all of the required information.  
Specifically, the examiner did not indicate whether any 
fatigability was exhibited.  Moreover, while the examiner 
noted the presence of pain on motion and weakness, he did not 
quantify the functional impairment due to pain and weakened 
movement in terms of additional degrees of limitation of 
motion.

The Board's August 2005 remand directed the RO or the AMC to 
afford the veteran a VA examination of his service-connected 
left knee arthritis, the report of which was to note, inter 
alia, exact measurements for flexion and extension, and to 
otherwise state the detailed findings required in such 
comprehensive examinations.  The veteran was instead given a 
rheumatology consultation in November 2005.  The July 2007 
supplemental statement of the case that most recently 
readjudicated the veteran's claims cited an addendum to this 
consultation, dated in September 2006, labeling it an 
"addendum to VA examination."  Unfortunately, there was no 
VA examination, and the addendum, a very brief written 
summary, neglected among other things to give the flexion and 
extension measurements the RO or the AMC has been directed to 
procure.  It also failed to provide a medical opinion on the 
impact of the veteran's left knee disability on his ability 
to work.

In Stegall, the Court held that RO compliance with a remand 
is not discretionary, and that if the RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  The Court further held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  Id.  As before, the 
Board regrets any further delay in this case.  However, in 
view of the AMC's failure to follow the directives in the 
December 2003 and August 2005 remands, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

With respect to the veteran's claim of entitlement to a TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issue of entitlement to a higher evaluation for 
disability of the left knee on a basis other than instability 
and subluxation.  See Babchak v. Principi, 3 Vet. App. 466 
(1992).  Moreover, further development of the record, to 
include a current VA examination, is in order before the 
Board decides this claim. 

The Board also notes that the appellant has not been provided 
notice with respect to the effective-date element of his 
claims. 

In light of these circumstances, the case is REMANDED to the 
RO or the AMC in Washington, D.C., for the following actions: 

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice with 
respect to the effective-date element of 
his claim in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
particular, the veteran should be 
requested to submit any pertinent 
evidence in his possession and any 
outstanding medical records pertaining to 
treatment or evaluation of his left knee 
during the period of the claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  The RO or the AMC 
should ensure that all records of the 
veteran's January 2005 knee surgery and 
knee injections in 2004 are associated 
with the claims files.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO or the AMC should obtain a copy of 
any more recent, pertinent VA outpatient 
treatment reports.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service- connected arthritis of 
the left knee.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies should be performed.

The examiner should undertake range of 
motion studies of the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

The examiner must also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work and 
provide the supporting rationale for this 
opinion.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Thereafter, the RO or the AMC should 
readjudicate the issues of entitlement to 
an increased rating for disability of the 
left knee on a basis other than 
instability and subluxation and 
entitlement to a TDIU in light of all 
pertinent evidence and legal authority.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


__________________________________________
____
Shane A. Durkin
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



